Exhibit 99.a MONROE RADIO PURCHASE FOR DEWMAR INTERNATIONAL ATTENTION: MR. MARCO MORAN DMAR INTERNATIONAL 32 E. NORTHSIDE DRIVE SUITE C CLINTON, MS 39056 DATE: AUGUST 17, 2011 CAMPAIGN DATES: AUGUST 29, 2, 2011 (TWO WEEKS) 1 2 3 4 5 LEAN BEVERAGE PRODUCTS Station: KRVV 100.1 Flight Date Aug 28th- Sept 11th :60 sec Spots Mon-Friday 7a-9a 2x per day (Rickey Smiley Morning Show) 10a-3p 3x per day (Gravedigger Lunch Box Remix) 5p-6p 2x per day (Phat 5 at Five) 7p-12a 3x per day (Most wanted 7 at 7 and the 8 O’clock Mix Down) 12a-12a 8x no charge Saturdays 12noon-12midnight8x per day Saturday 12a-12a 8x no charge Sunday 12noon-12mid 8x per day Sunday 12a-12a 8x no charge Plus you will receive 2x Two hour remotes at location of Choice Including 20 :15 sec recorded Promos telling the who, what, when and where And 6x :60 sec live breaks from location (One on the 9th and one on the 10th) Also during the live remotes, KRVV will give away prize packs to listeners during live breaks Total Prize packs to be given away during remotes 12 Due to the Grambling and ULM game on the 10th the remotes will have to be either 8a-10a or 10a-12noon Also KRVV will do 3 live reads (:60 sec) per day Monday- Friday (1x per day part) When they give away a Lean Beverage Prize Pack Will also include open and closing billboards Total live reads 30 Total prize packs to be given away30 From Sept 5- Sept 9th the Beat Street Team will be out on the town doing drive by Shout Outs and giving away FREE Rickey Smiley Concert Tickets.Lean Beverages can also give us 25 additional prize packs to give out during the week.They will receive additional call in mentions and open and closing billboards all week long On September 10th there will be a football game between ULM and Grambling State. This will be the biggest game of the year. These are the two most rival teams in the area. KRVV will be live ALL DAY in the Grove at ULM.We can give away prize packs or samples of products during this time.You will receive live remote mentions all day on KRVV. 6 DEWMAR INTERNATIONAL (“Advertiser”) hereby authorizes POWER MEDIA, INC., to purchase the proposed accompanying MONROE RADIO schedule (ESTIMATE #9023) for TWO broadcast week(s) commencing AUGUST 29, 2011 and ending SEPTEMBER 11, 2011.Advertiser agrees to bear sole responsibility for payment of this authorized purchase in the sum total of $4,800.00net, which Advertiser will pay directly to Power Media, due UPON RECEIPT. POWER MEDIA will remit payment to each broadcaster on behalf of Advertiser, upon the following terms and conditions: 1.Schedules.Power Media will endeavor to schedule all of the announcements proposed herein within the campaign dates indicated subject to individual station availability.Advertiser understands that Power Media does not control how and when the station will broadcast the Advertiser’s announcements, and Power Media assumes no responsibility for such broadcast.If any announcements are not aired as ordered, Power Media is authorized to reschedule within comparable “replacement” time periods and/or programming.All contracted broadcast dates are firm and cannot be altered without thirty (30) days prior written notice. 2.Independent Contractor Relationship.Advertiser acknowledges that Power Media is an independent contractor in the business of purchasing radio and television time for its own account, for resale to advertisers, or on behalf of advertisers.For the performance of its services, Power Media functions solely as an independent agent compensated by a specified fee, commission, or upon a media time charges and fee inclusion basis. 3.Compensation.Advertiser shall pay Power Media for the media purchased by direct payment to Power Media. The amount payable Power Media hereunder shall be inclusive of media time charges and Power Media’s services.Accordingly, station affidavits of performance to be furnished subsequent to each broadcast month will not reflect Power Media’s cost for the media purchased and will have such price details omitted. 4.Content of Announcement.Power Media does not create or review the announcements to be broadcast but relies solely on the Advertiser and broadcasting station to assure that: (1) No false, misleading or unwarranted claims are made for any product or service. (2) There is no infringement of anyone’s rights by plagiarism or unfair appropriation of either program ideas or copy. (3) The announcement does not disparage a competitor’s goods and services, and does not constitute unfair competition; (4) The broadcast of the announcement does not infringe upon the copyright, trademark or patent of another; (5) The announcement does not contain material which constitutes libel or slander; and (6) The announcement is not a lottery, drawing or other contest prohibited by law. 5.Indemnity.The Advertiser understands and agrees that if, for any reason whatsoever, legal proceedings are commenced between the Advertiser or broadcaster, and Power Media is made a party to such action or proceeding, Advertiser will indemnify and hold Power Media harmless against all claims, damages, demands or liability whatsoever arising out of or in any way caused by, or connected with the service performed by it, including the payment of its reasonable attorneys’ fees. 6.Default/Arbitration.Upon Advertiser’s default in paying the sums due to Power Media hereunder, Power Media shall be entitled to demand all sums due under this Agreement including that portion representing media charges, notwithstanding the fact that such charges may not be separately stated herein or that Power Media may not bear legal liability to the media therefore at Power Media’s option, Power Media may elect to prosecute a claim limited to Power Media’s compensation.Any claim or dispute arising out of or relating to this Agreement shall be resolved by binding arbitration before the American Arbitration Association in Garden City, New York in accordance with their rules and regulations then in effect.Judgment upon any award may be entered in the Supreme Court of the State of New York, and the parties consent to the jurisdiction of such court. 7.Entire Agreement/Miscellaneous.This Agreement and its enforcement shall be construed under New York law, and shall not be binding on Power Media or Advertiser until executed by a duly authorized representative of each party.Furthermore, this Agreement sets forth the entire agreement between Power Media and Advertiser.No representation or promise not specifically set forth herein shall affect the rights, duties or liabilities of either party hereto.Nor may this Agreement be modified, renewed or extended except by a written agreement signed by the party against whom enforcement of the modification, renewal or extension is sought. ACCEPTED AND AGREED TO: ACCEPTED AND AGREED TO: Advertiser:DEWMAR INTERNATIONAL By/Title: Signature: Date: Agency: POWER MEDIA INC. By/Title:Brian Feldman, CEO Signature: Date: AUGUST 17, 2011 7 8 9 10 11 12
